Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/2/2021 has been entered. Claims 1-7 are pending in the present application.
The present amendment has overcome the previous rejection under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new ground of rejection, necessitated by the present amendment.

Claim Objections
Claim 7 recites “wherein the circle...” There is insufficient antecedent basis for “the circle” because this limitation is not recited in claim 1 from which claim 7 depends. For examining purposes, claim 7 will be interpreted as depending from claim 6 instead of from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (Pub. No. US 2016/0335576), in view of Kenichi (Pat. No. JP02020027477A), and further in view of Sun et al. (Pub. No. US 2016/0300170).

Regarding claim 1, Peng discloses a display control method for displaying demand forecast information, the method comprising: 
calculating a predicted number of pick-ups based on demand forecast information and vacant taxi information of a forecast target area (Pars. 39: “a current drop-off spike 111 can be detected, the stored correlation models 133 can be parsed, and a spike forecast 144 can be generated by the matching engine 140 in real-time or near real-time. In this manner, based on a drop-off spike 111 detected in real-time or close to real-time, the dispatch system 100 can use the predicted pick-up request spike to perform one or more operations at a later time in order to alleviate any potential supply constraints at the event location in the future”, and 41: “The dispatch engine 155 can parse the spike forecast 144 to identify event data 159. Based on the event data 159, a probability module 105 of the dispatch system 100 can calculate probabilities for given numbers of transport vehicles required to service the anticipated spike in pick-up requests 182 at the event location. The probability module 105 can further determine, based on historical response data 132 and the number of current available drivers 185 proximate to the event location, a probable amount of requests or notifications to provide to other available drivers to mitigate the anticipated supply shortage”. See also par. 43. In particular, the number of predicted pickup requests (e.g. 500 in the example in par. 43) corresponds to the claimed “demand forecast information”. The number of available drivers proximate to the event location corresponds to the claimed “vacant taxi information”. Based on these two numbers, a probable number of pickup requests can be estimated for other available drivers. This probable number of pickup requests corresponds to the claimed “predicted number of pickups”), and displaying the calculated predicted number of pick-ups on a map screen when a magnification for displaying map information is equal to or smaller than a first magnification,(Par. 66: “each indicated demand location can be selectable to show event information 520 for the given event. In the example provided, the event information 520 includes the event type and event details (e.g., "baseball game: Giants versus Cubs"), and predicted end time for the event (e.g., 8:30 p.m.), and demand data (e.g., a volume of predicted pick-up requests). As an alternative, the event information 520 may be displayed on the demand notification 505, for example, in conjunction with the heat map 510”. In particular, the volume of predicted pick-up requests can be displayed on a map screen in conjunction with the heat map. The map screen shown in Fig. 5A is equal to a first arbitrary magnification); 
.
Peng does not disclose the above strike-through limitations. That is, Peng does not disclose: (1) a font of the calculated predicted number of pick-ups displayed on the map screen is directly proportional in size to the calculated predicted number of pick-ups, and (2) displaying demand forecast information when the magnification is a second magnification larger than the first magnification.
Regarding (2), Kenichi teaches displaying detailed demand forecast information when a map is at a second magnification larger than a first magnification (See Fig. 1b and pars. 10-22. In particular, a map of a region is initially displayed at a first magnification (as shown in Fig. 1a). This map is divided into a plurality of cells M, and an overall predicted demand level for each cell is initially displayed. When a user selects a cell, e.g. cell M1, the map switches to a second magnification larger than the first magnification (as shown in Fig. 1b) where only the selected cell is displayed together with predicted demand levels for different regions within the selected cell).
Kenichi and Peng are in the same field of endeavor. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kenichi into Peng such that when the user selects a predicted demand location 515 on the map shown in Fig. 5A, the map would switch to a larger magnification that shows only the map cell corresponding to the selected location, together with the demand forecast levels for different regions within the selected map cell. The motivation would have been to provide predicted demand information with high reliability for each region (Kenichi, par. 22).
Regarding (1), Sun teaches a method for predicting charging demand by electric vehicles over a set of locations, and overlaying a graphical element (e.g. a circle or other geometric shape) over each location where the size of the graphical element is substantially proportional to the number of charging stations (piles) to be installed at the location, which is in turn proportional to the predicted charging demand at the location (See Fig. 6 and par. 43). Note that although Sun teaches varying the size of the circle in proportion to the number of piles it represents, a person skilled in the art would recognize that as an alternative way, the number itself (e.g. “3”, “6” or “12” in Fig. 6) could also be configured to vary in size in accordance with the number of piles it indicates. This is just a matter of design choice.
Sun and Peng are in the same field of visualizing demand data. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Peng by varying the size of a number that indicates the calculated predicted number of pick-ups in proportion to the calculated predicted number of pick-ups. The motivation would have been to help the user quickly identify, at a glance, locations of high predicted number of pick-ups.

Claim 4 recites similar limitations as claim 1, but is directed to a display control device comprising a memory and a hardware processor. Since the mobile device illustrated in Fig. 5A of Peng inherently comprises a display controller, claim 4 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim 5 recites similar limitations as claim 1, but is directed to a storage medium storing a program for performing the steps recited in claim 1. Since Peng also discloses such a medium (see Claim 20, for example), claim 5 can be rejected under the same rationale set forth in the rejection of claim 1.

Regarding claim 6, Peng in view of Kenichi and Sun teaches the method according to claim 1, wherein the calculated predicted number of pick-ups is displayed in a circle and a diameter of the circle is directly proportional to the calculated predicted number of pick-ups (Sun, Fig. 6).

Regarding claim 7, Peng in view of Kenichi and Sun teaches the method according to claim 6, wherein the circle is located on the map screen at a location of the forecast target area (As shown in Fig. 6 of Sun, each circle is located on the map screen at a location of its forecast target area).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Kenichi and Sun, and further in view of Bharathan (Pub. No. US 2012/0158290).

Regarding claim 2, Peng in view of Kenichi and Sun teaches the method according to claim 1, .
In a related field of navigation assistance, Bharathan teaches switching from a less-detailed map view (road view) to a more-detailed map view (satellite view) when a vehicle is within a predetermined distance from a destination based on user-specified preferences (Par. 30: “For example, if the use specifies one mile, then regardless of the zoom percentage level, the map display will transition when the current location of the mobile navigation device 112 is within one mile of the destination”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Bharathan into Peng by switching the magnification from the first magnification to the second magnification at a timing when a host vehicle enters a range of a predetermined distance from a destination. The motivation would have been to provide a mechanism for automatically switching between the two magnifications without a user’s intervention. 

Regarding claim 3, Peng in view of Kenichi and Sun teaches the method according to claim 1, .
In a related field of navigation assistance, Bharathan teaches a method for displaying a recommend traveling direction of a host vehicle when a map magnification is equal to or larger than an arbitrary magnification (See Fig. 1, screen display 126 of Bharathan. As shown in the reproduced image below, the highlighted route indicates the recommended traveling direction).

    PNG
    media_image1.png
    304
    210
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Bharathan into Peng by displaying a recommended traveling direction of a host vehicle in accordance with a demand forecast when the magnification is equal to or larger than the second magnification. The motivation would have been to visually assist the user in getting to the destination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613